Citation Nr: 0116206	
Decision Date: 06/14/01    Archive Date: 06/19/01	

DOCKET NO.  00-03 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran's injuries sustained on May 1, 1999, were 
the result of his own willful misconduct for Department of 
Veterans Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1971 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 administrative 
decision by the VA Regional Office (RO) in Montgomery, 
Alabama.  


REMAND

Records associated with the veteran's claims file include 
treatment records relating to the veteran's hospitalization 
at Northeast Alabama Regional Medical Center from May 1, 
1999, to May 29, 1999.  These records reflect that the 
veteran had a positive alcohol level.  A May 5, 1999, record 
reflects that the veteran was initially evaluated at Roanoke 
Hospital and then transferred emergently to the Regional 
Medical Center.  Records from the Roanoke Hospital and 
laboratory records that may disclose the veteran's alcohol 
level at the time of his admission on May 1, 1999, have not 
been associated with the record on appeal.  

In November 1999 the veteran submitted a report of accidental 
injury.  He enclosed a copy of a traffic accident report 
relating to the accident on May 1, 1999.  On both the 
veteran's report of accidental injury and on the traffic 
accident report, it is indicated that the veteran's vehicle 
was the only vehicle involved.  Both the traffic report and 
the veteran's report indicate that there was a witness.  It 
is not indicated if a statement was obtained from the 
witness.  The report of a January 2001 VA examination 
indicates that the veteran reported that he was forced off 
the road at the time of the May 1, 1999, accident.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  After obtaining any necessary 
authorization, the RO should contact the 
Roanoke Hospital, referred to in the 
May 5, 1999, Northeast Alabama Regional 
Medical Center record, and request copies 
of all records relating to any care it 
provided the veteran on May 1, 1999, 
including any report which refers to an 
analysis of the veteran's blood alcohol 
content on that date.

2.  After obtaining any necessary 
authorization, the RO should contact the 
Northeast Alabama Regional Medical Center 
and request a copy of any report which 
offers an analysis of the veteran's blood 
alcohol content at the time of his 
admission to that facility on May 1, 
1999.  

3.  The RO should contact the law 
enforcement authority that prepared the 
traffic accident report relating to the 
May 1, 1999, accident and request a copy 
of the traffic report, including any 
witness statements, relating to the 
May 1, 1999, motor vehicle accident.

4.  If the above requests do not result 
in the receipt of a statement from the 
witness identified both in the traffic 
report and in the veteran's November 1999 
report of accidental injury, the RO 
should contact the identified witness and 
request that they provide a statement 
describing their observations at the time 
of the veteran's May 1, 1999, accident at 
approximately 6:30 P.M.  The witness 
should be provided with a copy of the 
traffic accident report and requested to 
indicate whether they observed the 
veteran leave the roadway and, if so, if 
any other vehicles or other observable 
conditions existed that were related to 
the veteran's departure from the roadway.  
Any response should be associated with 
the claims file.

5.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issue on appeal.

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




